Citation Nr: 1203942	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a left wrist injury, to include status post fracture and open reduction internal fixation with residual scar, initially evaluated as 10 percent disabling, with chronic denervation of the left ulnar nerve, which has been evaluated separately as 10 percent disabling.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to January 2006 and from October 19, 2007 to December 28, 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The April 2006 rating decision granted entitlement to service connection for residual, scar, status post fracture and open reduction internal fixation, left wrist, and assigned a 0 percent rating effective February 1, 2006.  The Veteran filed a notice of disagreement with this decision.  In August 2007, a Decision Review Officer (DRO) decision granted an increased rating of 10 percent, effective February 1, 2006.  This increase was considered a partial grant of the benefits sought on appeal.  The Veteran perfected his appeal later that month.  Thus, despite the award of an increased evaluation, the Veteran's increased rating claim remains on appeal.

In December 2009, the Board remanded this claim for additional development.

In a May 2010 DRO decision, the Veteran was granted a separate disability rating of 10 percent for chronic denervation of the left ulnar nerve as residual to his left wrist injury, status post fracture and open reduction internal fixation.  A May 2010 supplemental statement of the case denied entitlement to an evaluation in excess of 10 percent for that disability.  Therefore, because the Veteran was not assigned the maximum disability rating possible, the appeal for a separate higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes).

The Veteran's claim again was remanded by the Board in July 2010.  The matter once more is before the Board.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left wrist disability is manifested by subjective complaints of pain, tingling, numbness, swelling, fatigue, weakness stiffness, giving way, and locking, including limited gripping and lifting, and objective evidence of tenderness, decreased motion, and involvement of ulnar motor nerve at the wrist that is mild in nature with mild chronic denervation of the left ulnar supplied muscles, abductor digiti minimi and first dorsal interosseous.

3.  The Veteran's left wrist disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for residuals of a left wrist injury, to include status post fracture and open reduction internal fixation with residual scar, or greater than 10 percent for chronic denervation of the left ulnar nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5215, 4.124a, DC 8516 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO provided the Veteran appropriate VA examinations in July 2007 and April 2009.  In addition, pursuant to the Board's December 2009 remand directives, the Veteran was afforded additional VA examination in April 2010, based on the medical evidence suggesting possible neurological manifestations for which a separate rating might be applicable.  (As discussed above, a separate 10 percent rating for neurological manifestations subsequently was awarded in a May 2010 rating decision.)  

In addition the record reflects that, pursuant to the Board's July 2010 remand, VA examinations were scheduled for the Veteran's left wrist in September 2010, October 2010, and January 2011, but the Veteran did not report for any of the examinations.  The claims file contains documents observing that proper notice of these examinations was provided to the Veteran's last known address prior to the examinations.  The Board notes that with respect to the September 2010 examination, the Veteran stated that he was attending school in Colorado and could not attend the scheduled examination in Oklahoma.  The subsequent examinations were scheduled in Colorado.  There is no evidence that any notification letter was returned as undeliverable and, indeed, prior to the January 2011 examination a VA representative specifically discussed the scheduled examination with the Veteran, who stated that he would attend.  There is no evidence that the Veteran subsequently contacted the VA Medical Clinic (VAMC) to indicate that he was unable to keep the scheduled January 2011 examination or to request that it be rescheduled.  Nor, in fact, does the Veteran's representative's December 2011 submission provide a reason for the Veteran's failure to attend the examinations or request that additional examinations be scheduled.

In light of the above, the Board finds that the RO has complied with the July 2010 remand instructions to obtain VA examination for the Veteran's left wrist to the extent possible, and no further action in this regard is warranted.  Because the Veteran failed to report to VA examinations scheduled in connection with an original claim the claim is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (2011).

Based on the April 2010 VA examination, the scheduling of the Veteran for VA examinations for his left wrist disability (most recently in January 2011), and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its December 2009 and July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Initial Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As discussed above, the RO granted the Veteran separate 10 percent ratings for his residuals of left wrist fracture.  The RO rated the Veteran's residuals, fracture left wrist under DC 5215 for limitation of motion of the wrist and under DC 8516 for incomplete paralysis of the ulnar nerve.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, DC 5215 (2011).

Under DC 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516 (2011).  For incomplete paralysis, which is the case here, a 10 percent rating is assigned for a mild disability, a 20 percent rating is assigned for a "moderate" disability afflicting the minor, or non-dominant, hand, and a 30 percent rating is assigned for a "severe" disability afflicting the non-dominant hand.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran alleges his left wrist disability warrants a higher rating.  After a careful review of the record and for reasons and bases expressed immediately below, the Board concludes that a rating greater than the separate 10 percent ratings assigned pursuant to DCs 5215 and 8516 is not warranted.  

Following, the Veteran's claim for service connection for a left wrist disability in December 2005, he was scheduled for two VA examinations in January 2006, neither of which the Veteran attended.  Based on his service treatment records showing a closed fracture of the left hamate bone in August 2005, with surgical repair in October 2005, the RO granted entitlement to service connection for residuals of left wrist fracture and assigned a noncompensable rating.

In April 2006, the Veteran reported pain and swelling in his left index finger, with radiation to the area of his in-service surgical repair.  On examination, there was noted swelling of the left index finger and he was unable to fully close the finger to make a fist.  He also reported tingling to the thenar iminance on percussion.  The assessment was left hand neuropathy with swelling since surgery.  The Veteran was referred to upper extremity surgical specialty.

The Veteran attended his first VA examination in July 2007.  The Veteran stated that he fractured his left wrist in January 2005, but it was not noted in the record at that time and he was given pain medication.  As his hand continued to swell, he sought additional treatment and had surgery with screw placement in October 2005.  Currently, the Veteran reported intermittent left hand swelling, decreased strength, and pain.  The pain was caused by gripping or picking up weight with the left hand, but at rest he had no problems.  The Veteran denied additional limitation of motion, functional impairment, or flare-ups.  He did not wear a brace.  The only problem the Veteran reported was an inability to move bigger objects with his left hand in his job as a gun salesman, otherwise he denied functional problems.  He stated that he was right-handed.  The Veteran denied problems with his scar.  The examiner noted that it was on the proximal part of the hand and not clearly visible.  On examination, the scar was linear, 2.1 cm long, and barely visible.  There was no pain, tenderness, discoloration, adherence, or abnormal texture.  The scar was stable, without elevation or depression, and appeared superficial.  There was no limitation of motion or disfigurement due to the scar.  As to the wrist, there was no deformity, swelling, weakness, instability, or painful movement.  There was slight tenderness on deep palpation.  Range of motion of the left wrist was observed to be to 60 degrees of palmar flexion, with pain onset at 50 degrees; dorsiflexion to 45 degrees, with pain onset at 40 degrees; ulnar deviation to 50 degrees without pain; and radial deviation to 30 degrees, with pain onset at 25 degrees.  There was no incoordination noted and no increased limitation of motion on repetitive use due to pain, weakness, or fatigue.  The Veteran reported that he experienced the most pain during palmar flexion and dorsiflexion.  Contemporaneous x-rays showed a screw over the medial distal carpal row, but were otherwise normal.  The examiner diagnosed scar of the proximal part of the left palm with no disfigurement or limitation of function and status post open reduction and internal fixation of the left wrist with zero to minimal loss of function due to pain.

The Veteran had a hearing before an RO hearing officer in March 2008.  The Veteran reported left hand pain, weakness, and swelling that caused decreased grip strength (especially on repetitive use).  The Veteran stated that it adversely affected his job as a mechanic.  He reported daily flare-ups and radiating pain, as well as tingling and decreased circulation in the hand.

The Veteran received another VA examination in April 2009.  The Veteran reported current constant hand and wrist pain that travelled up his arm.  The pain was triggered by physical activity and stress.  He was able to function at the times of pain with the use of medication.  In addition to pain, he had weakness, stiffness, swelling, giving way, locking, and fatigability.  He denied lack of endurance or dislocation.  He described his functional impairment as an inability to use his left hand regularly.  The Veteran noted pain when driving, tying his shoes, and an inability to use a weed-eater due to the vibrations causing pain.  In addition, he indicated that he was unable to work on cars or do routine maintenance.  On examination, the Veteran's scar was noted to be linear, 2 and 1/8 cm, and without pain, skin breakdown, swelling, or disfigurement.  The scar was superficial and did not limit range of motion or function.  The examiner noted that the Veteran was right-handed.  There was no evidence of swelling, or subluxation, but there was weakness, tenderness, and guarding of movement.  Range of motion of the left wrist was observed to be to 40 degrees of palmar flexion, with pain onset at 30 degrees; dorsiflexion to 40 degrees, with pain onset at 30 degrees; ulnar deviation to 10 degrees, with pain onset at 10 degree; and radial deviation to 5 degrees, with pain onset at 5 degrees.  On repetitive use, joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, which resulted in additional limitation of 5 degrees.  X-rays showed an orthopedic screw in the hamate-capitate area with mild negative ulnar variance.  The examiner diagnosed status post fracture of left wrist with residual scar, with limited range of motion due to fracture and surgical repair.  The effect on the Veteran's occupation was that he was unable to set up tables or move heavy equipment at gun shows where he was the organizer and affected his daily activities by preventing him from performing routine maintenance on vehicles, upkeep of the house, or pick up children.

The Veteran was afforded another VA examination in April 2010, and the examiner noted review of the claims file and medical records.  The Veteran reported that since his in-service operation that he had experienced intermittent tingling in the palmar hand and fingers, sometimes including the extensor hand and up the arm in the mid-flexor region of the biceps.  The Veteran had good results with Motrin that controlled his numbness, tingling, and pain and that he otherwise controlled his problems with restricting his activities.  The Veteran reported problems with gripping and fine manipulation of the fingers.  He noted fatigability and lack of endurance, but denied weakness, stiffness, swelling, instability, giving way, locking, loss of motion, or deformity.  The Veteran described 1 to 2 flare-ups per day lasting 1 to 2 hours precipitated by overuse of the hand with fine motor movements.  He denied any incapacitating episodes.  On examination, muscle strength was normal, without motor function impairment.  Sensory testing to vibration, light touch, pain, and position sense was normal, as was monofilament testing and two-point discrimination.  Reflexes were normal, as was capillary refill.  There was no evidence of muscle atrophy or abnormal muscle bulk or tone.  The Veteran reported that he worked as a security officer and had missed one day in the previous year due to his left hand problems.  The diagnosis was possible neuritis of the left hand, pending the results of an EMG.  There were noted significant effects on occupational activities, specifically decreased manual dexterity and problems with lifting and carrying that forced him to adjust his physical activities.  There were moderate effects on exercise, sports, recreation, and traveling; mild effects on chores and shopping; and no effects on feeding, bathing, and dressing.

An April 2010 nerve conduction study showed a normal median nerve and no evidence of left carpal tunnel syndrome.  The ulnar nerve was normal in the left elbow, but there was mild evidence of involvement of the ulnar motor nerve at the wrist that was mild in nature with mild chronic denervation of the left ulnar supplied muscles, abductor digiti minimi and first dorsal interosseous, but without active denervation at that time.  There was no abnormality of the sensory branches of the ulnar nerve in the left hand.  

Thus, the April 2010 VA examiner's conclusion was normal sensation and a history consistent with neuralgia, but not neuritis.  The modified diagnosis was mild evidence of involvement of ulnar motor nerve at the wrist that is mild in nature with mild chronic denervation of the left ulnar supplied muscles, abductor digiti minimi and first dorsal interosseous, but no active denervation at that time.

As indicated above, the Veteran failed to appear at multiple subsequently scheduled VA examinations.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent pursuant to DC 5215 or in excess of 10 percent pursuant to DC 8516 for residuals, fracture left wrist, is not warranted.  The Board recognizes that the Veteran's statements and the medical evidence show at least some impairment of left wrist and hand function.  In this regard, the Veteran's left wrist disability is manifested by subjective complaints of pain, tingling, numbness, swelling, fatigue, weakness stiffness, giving way, and locking, including limited gripping and lifting, and objective evidence of tenderness, decreased motion, and involvement of ulnar motor nerve at the wrist that is mild in nature with mild chronic denervation of the left ulnar supplied muscles, abductor digiti minimi and first dorsal interosseous.

As to the Veteran's 10 percent rating under DC 5215, multiple VA examinations have shown slightly decreased ranges of dorsiflexion and palmar flexion and the April 2010 VA examination showed significantly decreased ulnar and radial deviation.  In addition, the April 2009 VA examiner noted that joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, which resulted in additional limitation of 5 degrees.

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

In this case, the Veteran's observed range of motion of the left wrist does not warrant a compensable rating under the criteria of DC 5215, as he does not have limitation of dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  The Board recognizes that the April 2009 examiner found that joint function was additionally limited by pain, fatigue, weakness, and lack of endurance; however, even with an additional decrease of 5 degrees of plantar flexion and dorsiflexion the Veteran's range of motion still is not sufficient to warrant a compensable rating under DC 5215.  Thus, the current 10 percent rating under DC 5215 is an attempt to compensate the Veteran for his functional loss pursuant to the requirements set forth in DeLuca.  As noted, this is the highest rating available under DC 5215.

As to the Veteran's neurological impairment, as rated under DC 8516, the symptomatology related to the residuals, fracture left wrist, does not more closely approximate "moderate" incomplete paralysis of the ulnar nerve.  The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In this case, the Board concludes that the Veteran's neurological problems do not warrant a finding of moderate or severe incomplete paralysis.  As noted above, the April 2010 EMG study indicated mild chronic denervation of the left ulnar supplied muscles, abductor digiti minimi and first dorsal interosseous.  Significantly, the EMG found no evidence of current denervation and the April 2010 VA examiner specifically concluded that the Veteran did not have neuritis.  Thus, a finding of severe incomplete paralysis is not warranted.  As to finding moderate incomplete paralysis, as noted above, neuralgia characterized by dull and intermittent pain can be rated as moderate incomplete paralysis, but the medical evidence in this case indicates neurological symptoms that are, at most, analogous to mild incomplete paralysis.  While the April 2010 EMG indicated neuralgia and the Veteran has reported dull and intermittent pain, monofilament and sensory testing during the April 2010 VA examination and the April 2010 EMG all showed normal sensation.  Moreover, there is no objective medical evidence of loss of reflexes, muscle atrophy, or sensory disturbances.  Indeed, the Veteran has normal grip strength and muscle tone, with no evidence of muscle atrophy.  Thus, while the neuralgia may cause some level of impairment, it clearly does not prevent the Veteran from using his left wrist and hand in close to a normal manner.  While the Board is sympathetic regarding the Veteran's reports of difficulties with daily activities; however, objective testing indicated that even after repetitive motion the Veteran's neuralgia does not substantially inhibit range of motion, strength, or other functioning.  The Board acknowledges the Veteran's reported neurological symptomatology and notes that he certainly is competent to report his symptoms and his reports on that score are entitled to a certain level of probative weight; however, the Board ascribes considerably greater weight to the objective VA examinations of record that failed to show any sensory deficits, atrophy, or other organic changes, save evidence of mild chronic denervation of the left ulnar supplied muscles, abductor digiti minimi and first dorsal interosseous.  As such, the Board concludes that the Veteran's current 10 percent rating for mild incomplete paralysis of the ulnar nerve is appropriate and that a higher rating is not warranted.

In addition, no higher or alternative rating under a different DC can be applied.  The Board has considered whether a rating under DC 5214 for ankylosis of the wrist is warranted.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Board notes that the April 2009 VA examination showed significantly decreased radial and ulnar deviation, of 5 and 10 degrees without pain, respectively.  While this represents considerably decreased motion from average, the Veteran remains able to perform some level of radial and ulnar deviation and, as discussed above, has range of plantar flexion and dorsiflexion that would be noncompensable.  Given that the Veteran retains movement in all planes, albeit limited, the Veteran's left wrist joint clearly is not ankylosed and the Board concludes that a rating as analogous to ankylosis is not warranted.

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In this case, there is no evidence of left wrist arthritis and, in any case, a separate rating under DC 5003 is not warranted as such a rating would be for limitation of motion and, as discussed, the current rating under DC 5215 contemplates painful motion.  

The Board also has considered whether a separate rating should be applied for limitation of motion of individual digits.  In that regard, DC 5229 contemplates limitation of motion of the index or long finger.  A gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed the extent possible, and; extension is limited by no more than 30 degrees warrants a noncompensable rating.  A gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed the extent possible, or; extension limited by more than 30 degrees warrants a 10 percent rating.  As outlined above, an April 2006 VA treatment record noted that the Veteran was unable to fully close his index finger upon attempting a fist.  The Board concludes that a separate rating for limitation of motion of the left index finger is not warranted.  The sole evidence of limitation of motion of the left index finger is from the April 2006 VA treatment record, but that record does not indicate whether the limitation of motion resulted in a one inch gap or more between the index finger and the proximal transverse crease of the palm.  Subsequent VA examinations did not note left index finger swelling or include reports or findings of limited motion.  Moreover, as discussed above, the Veteran failed to attend multiple scheduled VA examinations that might have specifically noted the any degree of left index finger limited motion.  As such, the Board finds that a separate compensable rating under DC 5229 is not warranted. 

In addition, the Board has considered whether a higher or separate rating would be applicable for the Veteran's left wrist scar.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the rating criteria for evaluating skin disorders.  See 73 Fed. Reg. 54708 (Sept. 23, 2008) (effective October 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria from October 23, 2008, therefore, are not applicable to the appeal before the Board.  In this case, a rating under the old code is not warranted as the Veteran's scar is well healed, without pain, redness, warmth, swelling, tenderness, keloid formation, adherence, contraction, fixation, ulceration, breakdown, or open areas.

In short, the Veteran is not entitled to a rating greater than his current 10 percent rating under DC 5215 and his separate 10 percent rating under DC 8516 under any neurological, orthopedic, or skin DC.

As noted above, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a rating greater than the separate 10 percent ratings currently assigned for the Veteran's service-connected residuals, fracture left wrist, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes other than the ones discussed above.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left wrist disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left wrist disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has pain, tingling, numbness, swelling, fatigue, weakness stiffness, giving way, and locking, including limited gripping and lifting, and objective evidence of tenderness, decreased motion, and involvement of ulnar motor nerve at the wrist that is mild in nature with mild chronic denervation of the left ulnar supplied muscles, abductor digiti minimi and first dorsal interosseous.  The current separate 10 percent ratings under DCs 5215 and 8516 are specifically for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased rating for residuals of a left wrist injury, to include status post fracture and open reduction internal fixation with residual scar, initially evaluated as 10 percent disabling, with chronic denervation of the left ulnar nerve, which has been evaluated separately as 10 percent disabling, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


